DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/25/2021, with respect to claim 12 rejected under 35 U.S.C. 112(d) as being of improper dependent form, claims 1-9, 12, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Rabb (U.S. Pat. App. Pub. 2017/0186293), Burke et al. (U.S. Pat. App. Pub. 2018/0330597), and Dice et al. (U.S. Pat. App. Pub. 2017/0310651), claims 13, 15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Rabb, Burke, Dice, and Rahfaldt et al. (U.S. Pat. App. Pub. 2010/0099461), and claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Rabb, Burke, Dice, Rahfaldt, and Ginter et al. (U.S. Pat. App. Pub. 2015/0170507) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 12-16, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0021]-[0024], [0029], [0033], [0034], Fig. 1 and 2, and recited in independent claims 1 and 16, in particular comprising:
providing a universe of captured data from the location of the alarm triggering event to an end-user and central monitoring station, the universe of captured data including at least a video associated with the alarm triggering event and at least an action taken by a permitted end-user; and

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441